       Case 2:18-cv-02472-AB-AGR Document 64 Filed 02/05/19 Page 1 of 1 Page ID #:253
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                   of Central District of California                          on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      2:18-cv-02472                        3/27/2018                                       of Central District of California
PLAINTIFF                                                                    DEFENDANT
 IRONWORKS PATENTS, LLC,                                                       TCL COMMUNICATION TECHNOLOGY
                                                                               HOLDINGS LTD (TCT); TCL CORPORATION and
                                                                               TCT MOBILE (US) INC.

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 6,002,390                                12/14/1999                  IRONWORKS PATENTS, LLC

2 9,521,269                                12/13/2016                  IRONWORKS PATENTS, LLC

3 RE39,231                                  8/8/2006                   IRONWORKS PATENTS, LLC

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 Order on Stipulation of Dismissal filed 2/4/2019.




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
KIRY K. GRAY                                                   G. Kami                                                         2/5/2019

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
